DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the needle" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 only introduces “a needle” as an object of functional language. Claim 1 requires “a trigger configured to advance or retract a needle”, yet does not specifically claim a needle as part of the surgical device. It is recommended that claim 1 either be amended to positively recite a needle or that claim 15 be cancelled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,064,995 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of '995 anticipate the claims of the present application.
The mapping of claims between the present application and ‘995 can be seen below:

Claims
Present App.
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
‘995
1
1
1
2
3
4
5
6
7
8
9
10
11
15
13
14
15
16
17
18


Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the independent claims 1 and 18 filed on 6/17/2021 could either not be found or was not suggested in the prior art of record.
With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the trigger is configured to rotate about a pivot axis to selectively contact and disengage the needle, in combination with the other limitations of the independent claim.
	The closest prior art is Rapier et al, (PGPub US 2017/0325867 A1), which discloses a surgical device (100 in Fig. 1A), comprising: a handle (102) including a bore (see empty space in Fig. 2); and a trigger (200) configured to advance or retract a needle through the bore of a handle (404 can be considered to be a “needle” and the device is capable of advancing or retracting it)
	However, Rapier et al. fails to disclose wherein the trigger is configured to rotate about a pivot axis to selectively contact and disengage the needle, since the trigger is constantly in contact with the “needle” (404) via the length of cable (402), as can be seen in Fig. 3 and is stated in PP [0072] (the cable retaining protrusion is constantly applying a clamping force on the cable). Furthermore, the prior art of record does not suggest any motivation to modify the Rapier et al. disclosure to arrive at these features.
With respect to claim 18, the prior art does not disclose or render obvious at the effective filing date of the invention: the method of pressing on a trigger of a surgical device such that the trigger rotates from a first rotation position in which the trigger is disengaged from a needle to a second rotation position in which the trigger contacts with the needle and wherein the pressing step further includes, when the trigger is in the second rotation position, moving the trigger in a distal direction to advance the needle within a bore of a handle of the surgical device, in combination with the other limitations of the independent claim.
	The closest prior art is Rapier et al, (PGPub US 2017/0325867 A1), which discloses a method comprising: pressing on a trigger (200 in Fig. 2, 204 is pressed) of a surgical device (100 in Fig. 1A) such that the trigger (200) rotates from a first rotation position to a second rotation position (PP [0061]: “When the safety button 204 is depressed by the user, the button support member 208 flexes towards the central support member 210”), and moving the trigger (200) in a distal direction (PP [0071]: “the user may apply a forward force on the slider 202 to slide the mechanism 200 forward”).
	However, Rapier et al. fails to explicitly disclose a method comprising pressing on a trigger of a surgical device such that the trigger rotates from a first rotation position in which the trigger is disengaged from a needle to a second rotation position in which the trigger contacts with the needle and wherein the pressing step further includes, when the trigger is in the second rotation position, moving the trigger in a distal direction to advance the needle within a bore of a handle of the surgical device. Furthermore, the prior art of record does not suggest any motivation to modify the Rapier et al. disclosure to arrive at these features since the device of Rapier et al. is not intended for advancing and retracting a needle, but instead is configured for deploying a cable anchor in tissue. Furthermore, the trigger of Rapier et al. is constantly in contact with a length of the cable anchor and is not configured for disengagement and re-engagement since the initial rotation of the trigger is meant for unlocking the device and not for engaging a needle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771     

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771